DETAILED ACTION
The following NON-FINAL Office action is in response to Request for Continued Examination (RCE) filed on May 2, 2022 for application 16503142. 
	
Acknowledgements

Claim 27 is canceled.
Claim 28 is added.
Claims 8-26 and 28 are pending.
Claims 8-26 and 28 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Response to Arguments


In view of Applicant’s amendments to the claims and in view of the arguments, the rejection under 35 USC § 112 have been withdrawn.
Applicant’s arguments are moot under new grounds of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11,12, 13, 15, 17-19, 21, 23-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over PHARRIS (US 2009/0254440 A1) in view of TANIGUCHI (US 2016/0267262 A1) in view of Ramalingam et al. (US 9,916,608 B1) in further view of HUGHES, JR. et al.( US 2015/0121464 A1). 
Regarding Claims 8, 15 and 21, PHARRIS discloses non-transitory computer-readable storage medium computer-readable program code that when executed by a processor to cause the processor to perform the steps of::
- receiving encrypted data from an account application of a mobile device (¶0024, ¶0041, ¶0045, ¶0050, ¶0060)
- preauthorizing a transaction based on the decryption of the encrypted data and [the determination that the location data is within the threshold distance of the one or more locations the [contactless card] is permitted for use] (¶0061, ¶0072)
- storing an indication of the preauthorization for the transaction, the indication comprising the first level of preauthorization, wherein the indication of the preauthorization is one of a plurality of indications of preauthorization, wherein each indication of preauthorization is for a respective transaction of a plurality of transactions including the transaction, wherein each indication of preauthorization further comprises a unique identifier of the respective indication of preauthorization (¶0070-¶0071)
- transmitting, to the account application, the indication of the preauthorization for the transaction (¶0071, ¶0072)
- receiving, from a point of sale (POS) device, transaction data comprising: (i) indications of an account number and an expiration date of the contactless card, and (ii) an instance of the indication of the preauthorization of the transaction received by the POS device from the contactless card (¶0074, ¶0075)
- determining that the unique identifier of the instance of the indication of the preauthorization of the transaction in the transaction data matches the unique identifier of the stored indication of the preauthorization for the transaction; (¶0074)
- approving the transaction based at least in part on the determination that the unique identifier of the instance of the indication of the preauthorization of the transaction in the transaction data matches the unique identifier of the stored indication of the preauthorization for the transaction (¶0076)
PHARRIS does not disclose decrypting the encrypted data using a cryptographic algorithm and a key, wherein the key is associated with a contactless card. 
TANIGUCHI however discloses:
- decrypting the encrypted data using a cryptographic algorithm and a key, wherein the key is associated with a contactless card (Fig. 7 (50A); ¶0102, ¶0103, ¶0107, ¶0108, ¶0109, ¶0261)
[decryption of the encrypted data] (¶0109)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of PHARRIS to include decrypting the encrypted data using a cryptographic algorithm and a key, wherein the key is associated with a contactless card, as disclosed in TANIGUCHI, in order to prevent possibility of unauthorized use of the system by a third party who disguises itself as the owner of the portable electronic device (see TANIGUCHI ¶0004).
The combination of PHARRIS and TANIGUCHI does not disclose the determining, based on one or more rules associated with an account, that the location data is within a threshold distance of one or more locations the contactless card is permitted for use.
Ramalingam however discloses 
- receiving location data from the mobile device (Col. 7 lines 11-45, Col. 9 line 39-Col. 10 line 8)
determining, based on one or more rules associated with an account, that the location data is within a threshold distance of one or more locations the contactless card is permitted for use (Fig. 11; Col. 7 lines 11-45, Col. 9 line 39-Col. 10 line 8)
- and the determination that the location data is within the threshold distance of the one or more locations the contactless card is permitted for use (Fig. 11; Col. 7 lines 11-45, Col. 9 line 39-Col. 10 line 8)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of PHARRIS and TANIGUCHI to include receiving location data from the mobile device and determining, based on one or more rules associated with an account, that the location data is within a threshold distance of one or more locations the contactless card is permitted for use, as disclosed in Ramalingam, in order to provide friction free transactions using geolocation (see Ramalingam Abstract).
The combination of PHARRIS, TANIGUCHI and Ramalingam does not disclose selecting a first level of preauthorization for the transaction from a plurality of levels of preauthorization based on the [decryption of the encrypted data] and the determination that the location data is within the threshold distance of the one or more locations the contactless card is permitted for use.
HUGHES, JR. discloses selecting a first level of preauthorization for the transaction from a plurality of levels of preauthorization based on the [decryption of the encrypted data] and the determination that the location data is within the threshold distance of the one or more locations the contactless card is permitted for use (¶0020, ¶0031, ¶0044, ¶0047, ¶0058, ¶0067).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of PHARRIS, TANIGUCHI and Ramalingam to include selecting a first level of preauthorization for the transaction from a plurality of levels of preauthorization based on the [decryption of the encrypted data] and the determination that the location data is within the threshold distance of the one or more locations the contactless card is permitted for use, as disclosed in HUGHES, in order to provide a method controlling authorization of mobile device users based on geographic location (see HUGHES, JR. ¶0004).


Regarding Claims 10, 17 and 23, PHARRIS, TANIGUCHI, Ramalingam and in further view of HUGHES, JR.  discloses all the limitations as described above. Ramalingam further discloses comparing the stored indication of the preauthorization of the transaction to the indication of the preauthorization of the transaction in the first field of the EMV payload; and determining, based on the comparison, that the stored indication of the preauthorization of the transaction matches the indication of the preauthorization of the transaction by the server in the first field of the EMV payload (Col. 4 line 47-Col. 5 line 3, Col. 7 line 59-Col. 8 line 46).

Regarding Claims 11, 18 and 24, PHARRIS, TANIGUCHI, Ramalingam and in further view of HUGHES, JR.  discloses all the limitations as described above. PHARRIS further discloses prior to storing the indication of the preauthorization for the transaction, selecting a second level of preauthorization of the plurality of levels of preauthorization for the transaction based on: (i) completion of multi-factor authentication for the account and ([[i]]ii) the one or more rules, wherein the stored indication of the preauthorization for the transaction comprises the second level of preauthorization (¶0070)

Regarding Claims 12, 19 and 25, PHARRIS, TANIGUCHI, Ramalingam and in further view of HUGHES, JR.   discloses all the limitations as described above. Ramalingam further discloses determining that the location data is within of a threshold distance the location of the POS device (Fig. 11; Col. 7 lines 11-45, Col. 9 line 39-Col. 10 line 8).

Regarding Claims 13 and 26, PHARRIS, TANIGUCHI, Ramalingam and in further view of HUGHES, JR.   discloses all the limitations as described above. Ramalingam further discloses receiving a current time associated with the transaction; determining a time difference between the current time and a timestamp associated with the indication of the preauthorization for the transaction; and determining, based on the one or more rules associated with an account, that the time difference is within a threshold amount of time, wherein the transaction is further approved based on the determination that the time difference is within the threshold amount of time (Col. 6 lines 18-40, Col. 11 lines 40-64).

Regarding Claim 28, PHARRIS discloses wherein decrypting the encrypted data comprises: determining, by the server, that a customer identifier yielded by decrypting the encrypted data matches a customer identifier associated with the account (¶0070)

Claims 9, 14, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PHARRIS, TANIGUCHI, Ramalingam and in further view of HUGHES, JR.  in further view of Meshkati et al. (US 2016/0012432 A1).
Regarding Claims 9, 16 and 22, the combination of PHARRIS, TANIGUCHI, and Ramalingam does not disclose: identifying the indication of the preauthorization of the transaction in a first field of an EMV payload, wherein the transaction data comprises the EMV payload; and identifying the indication of the account number, the indication of the expiration date, and an indication of a card verification value (CVV) in one or more other fields of the EMV payload.
Meshkati however discloses identifying the indication of the preauthorization of the transaction in a first field of an EMV payload, wherein the transaction data comprises the EMV payload; and identifying the indication of the account number, the indication of the expiration date, and an indication of a card verification value (CVV) in one or more other fields of the EMV payload. (¶0033, ¶0096-¶0101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of PHARRIS, TANIGUCHI, and Ramalingam to disclose identifying the indication of the preauthorization of the transaction in a first field of an EMV payload, wherein the transaction data comprises the EMV payload; and identifying the indication of the account number, the indication of the expiration date, and an indication of a card verification value (CVV) in one or more other fields of the EMV payload., as disclosed in Meshkati, in order to effect payment for a financial transaction using an electronic payment credential that can be accepted at multiple payment terminals (see Meshkati ¶0005).

Regarding Claims 14 and 20, Meshkati discloses receiving from the POS device, an indication of an amount of the transaction; and determining based on the one or more rules associated with the account, that the amount of the transaction is less than a maximum spend amount (¶0007, ¶0009, ¶0041, ¶0055, ¶0096-¶0101).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685